Montgomery, Judge.
We think the Constitution controls this case. Garnishment is but a process by means of which to reach property of a defendant inaccessible to an ordinary execution. It has no greater lien upon the debt garnisheed than an execution lias on property levied on by it, with the qualifications pointed out by statute, not here necessary to be noticed. The garnishee had notice that his debt had been set apart to Mrs. Cason as personalty under the homestead laws, and that, therefore, it was not liable to be subjected to the payment of auy debt due by her, not in the excepted class. It is not pretended that the debt due the garnishing creditor comes within any of the exceptions. The garnishee, therefore, paid the debt in his own wrong, and must look to the parties to whom he paid the money for reimbursement. If the fund is still within the control of the Court, such direction can be given to it as to protect the garnishee. If the sum has passed beyond the control of the Court, Mrs. Cason is entitled to have her execution against the mortgaged property.
Judgment affirmed.